Citation Nr: 0119468	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-15 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to March 
1956.  A VA Administrative Decision, dated in October 1992 
determined that the veteran's service from February 1952 to 
December 1954 was under honorable conditions.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1999, from 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is productive of occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to his depressed mood, 
intrusive memories, nightmares, and chronic sleep impairment; 
however, the veteran does not have circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long- term memory; impaired 
abstract thinking; disturbances of mood; or difficulty in 
establishing and maintaining effective work and social 
relationships solely attributable to his service connected 
PTSD disorder.

3.  The veteran's primary diagnosis on recent examination was 
chronic, severe, prescription drug dependence, not 
attributable to his PTSD.

4.  The veteran's Global Assessment of Functioning (GAF), due 
solely to his PTSD, as determined on recent examination, was 
75.



CONCLUSION OF LAW

The scheduler criteria for a 30 percent rating for PTSD, but 
not in excess thereof, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well- 
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds, however, that the veteran has clearly been 
advised as to the type of evidence that would aid his claim, 
through the statement of the case and that he has been 
provided multiple examinations.  Further, the record contains 
extensive records of the veteran's medical treatment by VA 
physicians.  The veteran has not indicated that there are 
additional, available records that have not been obtained.  
In December 1999 the RO informed the veteran of the 
certification of this appeal and of the opportunity to submit 
additional evidence or request a hearing but there was no 
response.  The Board concludes that the veteran will not be 
prejudiced by proceeding to a decision in this case and that 
the provisions and safeguards of the VCAA have been satisfied 
in this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92.

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria in the VA's 
Schedule for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The veteran's entire history is reviewed when 
making disability evaluations. See generally 38 C.F.R. 4.1 
(2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran is rated under Diagnostic Code 9411 using the 
General Rating Formula for Psychoneurotic/Mental Disorders.  
The rating criteria provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as "depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Background

Service connection for PTSD was granted via a rating decision 
of November 1992 and a 10 percent rating was assigned (based 
on findings of mild PTSD on VA examination in October 1992 
and a GAF score of 86).  In November 1997 the veteran 
requested an increased rating for PTSD.  A review of 
outpatient treatment records, dated from January 1993 to 
October 1997 was conducted.  A VA PTSD examination was 
conducted in January 1998.  A rating decision of May 1998 
confirmed and continued the 10 percent rating.  The veteran 
did not enter a notice of disagreement with this decision, 
however, in December 1998 he again requested an increased 
evaluation for PTSD.  A rating decision of April 1999 
confirmed and continued the 10 percent rating.  The veteran 
disagreed with this decision and entered a timely appeal. 

A review of the pertinent evidence of record indicates that 
the veteran received outpatient treatment care for PTSD 
beginning in January 1993.  Treatment notes from January 1993 
show an assessment of PTSD with concurrent major depression.  
Notes from August 1993 show the veteran reporting intrusive 
thoughts, but it was noted that he also experiences intrusive 
thoughts regarding his times in the coalmines.  Notes dated 
in October 1997 show the veteran assessed with prescription 
drug dependence, resistant to treatment.  

On VA PTSD examination in January 1998 the veteran's chief 
complaint was an inability to sleep.  The veteran described 
his symptoms as depression that comes and goes throughout the 
day.  He said that sometimes he could scream out.  He stated 
that he is easily frustrated and upset by small things.  He 
gets fatigued and gets tired easily, and his energy is low.  
He stated that he is easily drawn into arguments about small 
things, especially with his wife.  He also noted 
concentration and memory problems, which he reported had 
worsened since his June 1997 open-heart surgery.  

He stated that he does not sleep soundly at all.  He stated 
that he is half-awake and half asleep much of the night.  He 
reported that he occasionally has some good rest during a 
daytime nap, but this is only every 2-3 months.  He stated 
that he had been getting 4-5 hours of good sleep by taking 
sleeping pills but these were no longer being prescribed and 
now he was not sleeping well.  He stated that he stays up at 
night because he is restless, not because of back pain.  

He reported that his nightmares are so intense that his wife 
has slept apart from him for 11 years.  He used to hurt her 
during his nightmares.  He reported that now she has almost 
nothing to do with him.  

He reported intrusive recollections of wartime events, all 
the time, every day.  He said his family gets aggravated with 
him talking about it.  He reported recurring dreams and 
nightmares about it every night.  He stated that noise sets 
off memories and he finds himself intolerant of noise.  He 
reported that his memories of the war are also set off by the 
smell of smoke.  He noted a problem with startle reflex.  

He had been married for 42 years, but he was considering 
divorce.  He noted that he feels his wife is using him just 
for payday.  He lives with his wife and a 28-year-old son who 
does not talk to him.  They live in a trailer.  The veteran's 
home burned down two months prior to examination.  His last 
job was in 1976 working in the mines.  He noted that he has a 
lot of friends, and he is a volunteer minister.  He goes to 
church 3-4 times a week now.  He stated that he used to 
preach every night at church revivals, going around to 
different churches.  He stated that he is very dedicated to 
salvation.  His hobbies are keeping himself clean, 
maintaining his house, and maintaining a garden.  He does not 
watch television because it makes him nervous.  

He denied suicidal plans and thoughts, and homicidal plans 
and thoughts, but said that he would die in his sleep 
painlessly, if he could do it by wishing for it.  He feels 
that there is a strong level of animosity within his own 
family, and he wonders whether there is ill will against him.  
He stated that several of his children wouldn't talk to him.

The examiner noted that the veteran was neat, clean and tidy.  
He was sociable and anxious to please.  He smiled at times.  
He showed a good understanding and insight of questions and 
meaning, and he was judged reliable for the purposes of this 
interview.  He was normoactive, and his mood was friendly and 
neutral.  He often included circumstantial detail in his 
answers.  He showed good insight and understanding of what 
the questions meant.  He denied hallucinations and ideas of 
reference.  He showed good judgment.  

He was fully oriented to person place, time and situation.  
He performed serial 7's rapidly and accurately.  He spelled 
world forwards but not backwards.  He made accurate change 
from $5.00, and did a three step task accurately.  His remote 
memory showed excellent detail.  His current events memory 
also showed excellent detail.  He recalled two out of three 
words accurately after five minutes.  He was judged competent 
for self and for handling money.  Diagnosis was PTSD.  The 
examiner also noted that his Global Assessment of Functioning 
(GAF) was approximately 40, on the basis of psychological, 
psychiatric considerations, counting his bad back, and 
inability to work.  It was noted that his present stress 
level was 4, with a combination of debt, alienation from his 
wife and children, and low back pain.  

The examiner concluded that the veteran has PTSD with 
recurrent intrusive distressing recollections and dreams.  He 
has persistent avoidance of stimuli associated with the 
trauma, including efforts to avoid thoughts or feelings, 
efforts to avoid activities or situations, apathy, and a 
sense of foreshortened future.  He has persistent symptoms of 
increased arousal with insomnia, irritability, poor 
concentration, hypervigilance and startle response.  The 
examiner attributed the PTSD to his military experiences in 
Korea.  

Prior to VA PTSD examination in February 1999 the veteran's 
medical records and claims folder were reviewed.  The veteran 
stated that his main concern was to obtain more money in 
order to more rapidly pay off his debts and to re-build his 
house, which was damaged in a fire.  When the veteran was 
asked whether he has new evidence to present in support of 
this request, he stated that he is now "dreaming that I am 
with the dead and waking up talking about the war."  

The examiner noted that he had been specifically requested to 
provide an estimation of the veteran's GAF score as related 
to PTSD symptomatology only.  The veteran stated that he 
thinks about wartime events often and also has dreams with 
content closely related to these experiences.  He stated that 
he only sleeps a few hours a night and denied taking naps 
during the day.  He reported that he has been taking 
tranquilizers, including sleeping medication, for many years 
and knows that he is addicted to these substances.  In spite 
of having multiple sources for obtaining these drugs, the 
veteran often runs out of his medication prior to the renewal 
date.  As a result, he has frequently requested early 
refills, and on at least one recent occasion was judged by 
the examining physician to have been malingering his pursuit 
of tranquilizers.  

The veteran reported that he stays pretty busy during the 
day, taking care of his house and cooking for himself.  He 
stated he does not watch television or listen to the radio 
because they make him nervous.  He has been a practicing 
preacher for many years, but recently has been unable to 
pursue this due to the stories his wife has told the church 
about him.  He has eight living children but has little 
contact with them.  He has lived alone since separating from 
his wife one year prior to examination.  He apparently 
experienced few problems caring for himself in this 
situation.  Significantly, he did not indicate that emotional 
symptoms related to PTSD had produced any serious adjustment 
problems for him in living independently with the possible 
exception of those times when he stops to think about the 
things that happened during the war and his difficulties with 
sleeping and bad dreams.  In other ways his daily existence 
seemed to be relatively uneventful and essentially unchanged 
from that described from the previous exam in January 1998.  

On examination the veteran was noted to be dressed in a 
casual fashion with good grooming and personal hygiene.  His 
mental status appeared to be within normal limits during the 
interview.  He was fully oriented in all three spheres.  His 
speech was rational, coherent and goal directed.  There was 
no evidence of active thought or perceptual disorder.  His 
affect was mildly depressed but otherwise unremarkable.  He 
was able to provide an apparently complete and detailed 
psychosocial history.  The examiner stated that the lingering 
effects of his alleged combat trauma, in terms of 
interference with daily functioning, appeared to be rather 
minimal at the present time, a finding which he believed 
consistent with the previous evaluation.  

Although the veteran did report having frequent recollections 
of traumatic events, these recollections do not seem to be 
particularly intrusive or disturbing in the sense that they 
have produced significant alteration in his normal pattern of 
living.  His reported loss of sleep and nightmares no doubt 
are rather disturbing, but they seem to have had little 
effect on the veteran's ability to maintain an acceptable 
standard of self-care.  In general, the degree of behavioral 
dysfunction attributable to PTSD related symptoms alone is 
rather mild.  The examiner determined that more significant 
in behavioral terms was the veteran's admitted addiction to 
prescription tranquilizers, which is not etiologically 
related to his PTSD.

The examiner rendered a diagnosis of prescription drug 
dependence, chronic, severe, and PTSD chronic, mild.  He 
estimated that the veteran's GAF, attributable to PTSD was 
75.

Analysis

A review of the evidence of record shows that the veteran was 
determined to have a GAF of 40 on examination in January 
1998.  It was noted that this low rating was not solely 
attributable to PTSD.  In February 1999 he was again 
examined, and the examiner was asked to determine what level 
of impairment was attributable to the service connected PTSD 
disorder.  The examiner opined that the veteran's PTSD 
disorder alone would result in a GAF of 75.  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).  A GAF 
score of 71 to 80 indicates that the examinee has, if any 
symptoms are present, symptoms which are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  

While this GAF score reflects only slight impairment, in 
viewing the veteran's current mental state with the rating 
criteria, the Board finds that the veteran's PTSD more nearly 
approximates the 30 percent rating criteria.  The veteran's 
PTSD is productive of occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to his depressed mood as well as chronic sleep 
impairment.  However, the criteria for a 50 percent rating 
are not met as nearly all of the symptomatology listed under 
the criteria were not demonstrated.  The veteran does not 
have circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long- 
term memory; impaired abstract thinking; disturbances of mood 
or difficulty in establishing and maintaining effective work 
and social relationships.

It was noted that the veteran was able to take care of 
himself on his own, and that a more significant problem was 
his drug dependence.  Earlier examination showed him active 
in the church as a volunteer preacher.  The most recent 
examination noted that he no longer did this, but attributed 
that to the dissolution of his marriage and not to increased 
PTSD symptomatology.  

Accordingly, the Board concludes that the scheduler criteria 
for a rating of 30 percent for PTSD have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2000).


ORDER

Entitlement to a 30 percent rating for PTSD is granted 
subject to applicable laws and regulations governing the 
award of monetary benefits.  



		
	John Fussell
	Acting Member, Board of Veterans' Appeals



 

